UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7315


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHUCKIE DALE WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:09-cr-00339-NCT-1; 1:12-cv-
00990-NCT-JEP)


Submitted:   February 25, 2016               Decided:    February 29, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chuckie Dale Wood, Appellant Pro Se.   Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chuckie       Dale        Wood    seeks     to    appeal     the    district          court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability          will     not     issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief   on    the      merits,       a   prisoner         satisfies     this    standard      by

demonstrating           that    reasonable           jurists     would        find    that     the

district      court’s         assessment       of     the    constitutional          claims    is

debatable     or     wrong.           Slack    v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and     that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Wood has not made the requisite showing.                         Accordingly, we deny a

certificate        of     appealability          and        dismiss     the     appeal.         We

dispense      with       oral     argument          because     the     facts        and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3